Citation Nr: 0003150	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  94-47 226A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.  

3.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from August 1971 to November 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1994 adverse rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The RO considered the claim for service connection for PTSD 
on a de novo basis.  However, for reasons set out below, the 
Board must initially determine whether new and material 
evidence has been received to reopen said claim.  

The issue of entitlement to a permanent and total disability 
rating for pension purposes is the subject of a remand 
section at the end of this decision.  


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
to include PTSD was denied in unappealed rating decisions in 
June 1986 and August 1987.  

2.  Service connection for a skin disorder was denied in the 
unappealed rating decision in June 1986.  

3.  Evidence received since these denial decisions is 
cumulative and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  

CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim of service 
connection for an acquired psychiatric disorder to include 
PTSD, has not been submitted.  38 U.S.C.A. § 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).  

2.  New and material evidence to reopen a claim of service 
connection for a skin disorder has not been submitted.  
38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Service medical records show the 
presence of personality disorders and an acute psychotic 
episode during service; however, these records to include 
separation examination are negative as to the presence of any 
acquired psychiatric disorder.  There is also no medical 
evidence showing the presence of an acquired psychiatric 
disorder during the first postservice year or any claim that 
such records exist.  

Service medical records do show treatment for contact 
dermatitis during August-September 1972.  However, on 
separation examination in November 1972, the veteran's skin 
was reported to be normal clinically. 

Following service, the veteran filed his initial claim for 
service connection for a psychiatric disorder and skin 
condition in March 1986.  The veteran failed to report for VA 
examinations scheduled in May 1986.  His claims for a 
psychiatric disorder and skin condition were denied by rating 
action in June 1986 on the basis that the conditions shown in 
service were not chronic in nature and a current chronic or 
acquired condition was not shown.  A report of private 
psychiatric evaluation in March 1987 reported a diagnosis of 
adjustment disorder with depressed mood.  No chronic 
psychiatric disorder was diagnosed by the private facility.  

While PTSD was not initially claimed, the veteran expanded 
his claim to include PTSD in June 1987.  A rating action in 
August 1987 denied service connection for an acquired 
psychiatric disorder on the basis that the veteran had seen 
no combat and that chronic psychiatric disorder was not shown 
during service or postservice.  These denials of service 
connection for a psychiatric disorder and skin condition were 
not appealed and became final.  

Thereafter, the veteran attempted to reopen these claims in 
September 1993.  In December 1993, the veteran furnished a 
list of stressors to which he attributed his claimed PTSD.  

Also obtained and added to the record are VA medical records 
from the mid-1970's to the mid-1990's showing occasional 
complaints of and treatment for variously diagnosed skin and 
psychiatric conditions.  However, these records contain no 
medical evidence or opinion relating any identified condition 
to the veteran's period of service that ended in 1972.  Some 
of these records do suggest PTSD, but there is no definitive 
diagnosis of same.  References to PTSD are by history and 
appear to be based solely on a history provided by the 
veteran and not on clinical findings.  

On VA psychiatric examination in September 1994, the veteran 
provided a detailed history of his psychiatric history to 
include his claimed service stressors to the examiner; 
however, following examination there was no diagnosis of PTSD 
made.  The pertinent diagnoses were schizophrenia versus 
schizoaffective disorder; and polysubstance abuse.  (The 
veteran reported continued alcohol abuse, but cessation of 
drug abuse.)  On general medical examination the previous 
month, August 1994, hyperpigmented skin lesions of unknown 
origin were reported by the examiner.  

At a hearing on appeal in March 1995, the veteran testified 
that he was subject to racial harassment during service and 
that this resulted in anxiety for which he was treated during 
service and again beginning in the mid-1970's.  The veteran 
attributed his skin condition to his handling without gloves 
of leaking phosphorus shells aboard ship.  He also referred 
to service and postservice treatment for this skin condition.  

Criteria.  In order to be entitled to service connection for 
disease or disability, the evidence must reflect that a 
chronic disease or disability was either incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decision makers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).  

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet. App. 209 (1999), the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S. C. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim but only after 
ensuring that his duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  

Analysis.  Here, the evidence received since the earlier 
denials of service connection consists of the veteran's 
contentions, the transcript of the personal hearing held at 
the RO in March 1995 and copies of medical treatment records 
and examinations entered long after the veteran's discharge 
from service in 1972.  

In order to reopen the claims, new and material evidence, as 
defined above, must be submitted.  Here, the additional 
medical evidence added to the record fails to show that the 
veteran has PTSD for which service connection could be 
granted as there is still no definitive diagnosis of PTSD.  
With respect to the demonstrated chronic psychiatric 
disorders and skin conditions, the record merely shows that 
the veteran currently has these conditions, but there is no 
showing by competent medical evidence that these conditions 
are in any way related to the veteran's period of service 
ending in 1972.  These records concern treatment long after 
service discharge and shed no additional light on the matter 
under consideration, i.e., whether the claimed conditions 
were incurred in or aggravated by service.  There has been no 
competent medical evidence presented or of record tending to 
relate the claimed disabilities to service.  While the Board 
has considered the veteran's contentions and his hearing 
testimony that the claimed conditions arose as a result of 
service, his arguments have previously been considered and 
rejected on the basis that no chronic condition for which 
service connection could be granted was shown present during 
service.  Further, as a layman, the veteran's opinion as to 
medical causality does not represent competent medical 
evidence to support his claims for service connection.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As new and 
material evidence has not been submitted, the claims for 
service connection for an acquired psychiatric disorder to 
include PTSD and a skin condition are not reopened.  

The Board has also considered the representative's contention 
that 1972 service medical records identified by the veteran 
were not obtained for consideration in this case and that 
they should be obtained before a decision is rendered.  
However, the record shows that in March 1998, the RO noted 
the need for additional development to include obtaining the 
aforementioned records, but had to obtain more specific 
information from the veteran to do so.  All attempted 
development in this regard was thwarted, since the veteran 
had failed to keep VA apprised of his current address.  
Attempts by the RO to determine the veteran's new address 
were unsuccessful and additional development could not be 
undertaken.  In this regard, the Board notes that the factual 
situation in this case does not fall within the purview of 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  


ORDER

New and material evidence to reopen a claim of service 
connection for an acquired psychiatric disorder to include 
PTSD has not been presented; the appeal as to this issue is 
denied.  

New and material evidence to reopen a claim of service 
connection for a skin disorder has not been presented; the 
appeal as to this issue is denied.  



REMAND

The veteran, who was born in May 1952, reports last working 
in 1985.  He has a high school education and occupational 
experience in telephone sales and as a painter.  The 
veteran's principal disabilities include a psychiatric 
disorder evaluated as 30 percent disabling, a skin disorder 
evaluated as 10 percent disabling and several other less 
significant disabilities evaluated as noncompensable.  

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 
C.F.R. §§ 3.3, 3.314, 3.340(b), 3.342, 4.15.  

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
The veteran may establish that he has a lifetime impairment 
which is sufficient to render it impossible for the "average 
person" to follow a substantially gainful occupation under 
the appropriate diagnostic codes of the VA Schedule for 
Rating Disabilities (rating schedule).  The "average person" 
standard is outlined in 38 U.S.C.A. § 1502(a)(1) and 38 
C.F.R. §§ 3.340(a), 4.15.  

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding him or her from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and; if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent. 38 
C.F.R. § 4.16(a).  However, even if a veteran cannot qualify 
for permanent and total disability under the above rating 
scheme following applicable schedular criteria, a permanent 
and total disability rating for pension purposes may be 
granted on an extraschedular basis if the veteran is found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2), 4.16(b), 4.17(b), 4.18.  

With respect to this veteran's claim for pension benefits, 
the Board notes that the evidence of record is somewhat 
conflicting.  The veteran has reported last working in 1985 
and while his disability evaluation failed to meet the 
schedular criteria, the psychiatric examiner in 1994 
indicated that the veteran was unemployable without 
psychiatric treatment, treatment which the veteran refused.  
Further, it is unclear whether the drug abuse and alcohol 
abuse, noted by the psychiatric examiner, was considered by 
him in reaching his conclusion.  It is significant, for 
present purposes, that any impairment due to the veteran's 
abuse of drugs and alcohol is not to be considered for VA 
pension purposes as such use constitutes willful misconduct.  
Disability pension is not payable for any condition due to 
the veteran's own willful misconduct.  38 C.F.R. § 3.301(b).  

Finally, the veteran was reported to be attending school and 
to be doing very well, but the outcome of this endeavor and 
its effect on the veteran's employment status is not of 
record.  

Thus, the Board finds the current record to be incomplete and 
unclear as to actual disabling effects of the veteran's 
disabilities, particularly his psychiatric problems, as they 
relate to his employability.  In view of the foregoing, the 
case is being remanded for the following additional 
development:  

1.  Copies of any treatment records of 
the veteran, VA and private, subsequent 
to his VA examinations in 1994 should be 
obtained and incorporated into the claims 
folder.  

2.  A social and industrial survey should 
be scheduled and conducted.  This should 
include detailed findings with respect to 
the progress and result of veteran's 
reported schooling, his educational and 
social adjustment and a detailed 
employment history to include any 
unsuccessful attempts at employment since 
1985.  

3.  Thereafter, the veteran should be 
scheduled for appropriate VA 
examination(s) to determine the nature 
and extent of his disabilities and their 
effect on his employment status.  

4.  Any additional development or 
clarification suggested by the foregoing 
development should be undertaken by the 
RO.  

When the above action has been completed, the case should be 
reviewed by the RO and a pension determination made in light 
of the regulatory criteria set out above.  If the claim 
remains in a denied status, the veteran had his 
representative should be furnished a supplemental statement 
of the case covering the new evidence.  After providing an 
adequate opportunity for response, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The veteran need take no 
further action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

